t c no united_states tax_court charles h davison and lessie b davison petitioners v commissioner of internal revenue respondent docket no filed date w a cash_basis partnership entered into an agreement in to borrow up to dollar_figure million from j j made an initial disbursement of dollar_figure pursuant to the loan agreement j applied dollar_figure of the initial disbursement as a credit for interest w owed to j on a previous loan pursuant to a subsequent modification of the loan agreement j agreed to advance dollar_figure to w to enable w to satisfy its current interest obligation to j j made a wire transfer of dollar_figure to w's bank account on date on date w made a wire transfer to j to satisfy w's current interest obligation the net effect of the dec transaction was to increase the principal_amount of w's loan from j by dollar_figure w claimed interest deductions of dollar_figure and dollar_figure and reported an ordinary_loss on its partnership return for r disallowed w's interest deductions determining that the interest had not been paid but merely postponed r adjusted ps' distributive_share of w's ordinary_loss accordingly held w is not entitled to interest deductions under sec_163 i r c a cash_basis borrower is not entitled to an interest_deduction where the funds used to satisfy the interest obligation were borrowed for that purpose from the same lender to whom the interest obligation was owed in those circumstances there has been no payment of interest rather payment has merely been postponed john s brown george p mair william a hazel matthew d schnall donald-bruce abrams and joseph l kociubes for petitioners charles w maurer jr for respondent opinion ruwe judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners' and federal income taxes respectively after a concession by respondent the issue for decision is whether white tail a general_partnership paid interest when it borrowed the funds used to satisfy its interest obligations from the same lender to whom the interest was owed petitioner charles h davison was a partner in white tail and petitioners claimed their distributive_share of the ordinary_loss reported by white tail on their federal_income_tax return background this case was submitted fully stipulated the stipulation of facts and the first supplemental stipulation of facts are incorporated herein by this reference petitioners resided in greenwich connecticut at the time they filed their petition petitioners were calendar_year cash_basis taxpayers petitioner charles h davison is a certified_public_accountant during he was head partner of the accounting firm peat marwick mitchell where he was associated with samuel j esposito and john l vitale who were also partners on date messrs davison esposito and vitale formed white tail a general_partnership organized under illinois law for the purpose of entering into the agricultural business of acquiring cultivating and selling farm properties each of the partners had a one-third interest in the profits losses and distributions of white tail white tail reported its income on a calendar_year basis using the cash_method_of_accounting on or about date white tail acquired approximately big_number acres of real_property located in hyde county north carolina and certain related personal_property on or about date white tail acquired approximately big_number acres of real_property located in hyde and tyrrell counties in north carolina in white tail realized dollar_figure in gross revenues from farming operations and incurred dollar_figure in operating_expenses exclusive of interest_expense in white tail realized dollar_figure in gross revenues from farming operations and incurred dollar_figure in operating_expenses exclusive of interest_expense white tail's credit arrangements with john hancock on date the john hancock mutual life_insurance co john hancock issued to messrs davison esposito and vitale a commitment to make a first mortgage loan on the white tail property in an amount up to dollar_figure million by a promissory note dated date white tail and john hancock established the credit arrangement contemplated by this dollar_figure million mortgage loan commitment subsequently on date john hancock issued to white tail a first mortgage loan commitment pursuant to which john hancock agreed to advance white tail a maximum amount of dollar_figure million the first mortgage loan 1this commitment preceded the actual formation of white tail and its acquisition of property 2in connection therewith white tail executed a deed_of_trust and security_agreement messrs davison esposito and vitale also executed a guaranty of note deed_of_trust and mortgage in the amount of dollar_figure million with the maximum individual liability of each guarantor limited to one-third of this amount in addition brad hill farms brad hill another partnership of messrs davison esposito and vitale executed a mortgage of certain illinois real_property as further security for the dollar_figure million promissory note white tail and john hancock modified their agreement with a modification of promissory note and deed_of_trust and security_agreement dated date commitment required that white tail use a portion of the funds borrowed to retire existing indebtedness to john hancock and envisioned that additional_amounts would be advanced to white tail up to the aggregate principal_amount of dollar_figure million by a promissory note dated date white tail and john hancock established the john hancock credit arrangement the credit arrangement as contemplated by the first mortgage loan commitment this promissory note required white tail to pay interest on its borrowings at an annual rate of dollar_figure percent payable every january commencing date the promissory note also entitled john hancock to percent of white tail's net farm income as well as percent of white tail's net profits from land sales pursuant to the establishment of the credit arrangement john hancock made initial disbursements on date totaling dollar_figure a portion of the dollar_figure 3the first mortgage loan commitment stated that white tail's existing indebtedness to john hancock was dollar_figure million 4in connection with the execution of the date promissory note and the establishment of the credit arrangement white tail executed a deed_of_trust and security_agreement and an option agreement moreover each of white tail's partners executed a guaranty of note deed_of_trust and mortgage the guaranty of note provided that each partner guaranteed the payment of one-third of the amount owed under the credit arrangement up to a maximum amount of dollar_figure million brad hill also executed a guaranty of note deed_of_trust and mortgage the deed_of_trust and security_agreement was amended by an amendment to deed_of_trust and security_agreement dated date consisted of a credit to white tail's prior loan account with john hancock for dollar_figure to pay off the principal that white tail owed pursuant to the prior credit arrangement and a credit to white tail's prior loan account for dollar_figure to satisfy the interest obligation that had accrued on the prior loan the credit arrangement required white tail to make an interest payment on date the amount of interest due was dollar_figure pursuant to the terms of the credit arrangement one-half of the interest could be borrowed from john hancock the credit arrangement also called for a principal payment of dollar_figure on the same date white tail needed to satisfy the requirements set forth in the first mortgage loan commitment in order to become eligible to make additional borrowings under the credit arrangement these additional borrowings were characterized as land development and operating funds borrowings under the terms of the first mortgage loan commitment the disbursement for operating funds was subject_to the following provision if the borrower's net farm income is insufficient to fund the interest accrued on the loan contemplated herein from date of closing to date john hancock shall disburse sufficient proceeds of this loan to fund said interest shortage provided however that the amount of said disbursement for operating funds shall not exceed of the actual accrued interest during said period and provided further that john hancock's said disbursement for such interest shortage shall not be disbursed until borrower has advanced its portion of the actual accrued interest similar provisions covered the disbursement of operating funds for the credit arrangement remained in effect from date through date white tail's business was unprofitable and in date mr esposito requested that john hancock modify the terms of the credit arrangement in order to prevent a default on date john hancock mailed a letter of agreement letter agreement to white tail c o mr esposito the letter agreement states gentlemen reference is made to the enclosed vote page three approved date by our agricultural investment committee and approved today by our committee of finance in which vote we have authorized the modification of the legal papers evidencing and securing the above referenced loan said modification will capitalize certain interest due from you on date and will defer certain principal due from you on the same date all as set forth in said vote said modification will further increase john hancock's participation in the property's defined operating income and in the security's appreciation also all as set forth in said enclosed vote you have asked us to enter into this letter of agreement with you this week in advance of our referrel sic to counsel and his preparation of the definitive documentation in order to prevent a default in your payment due_date 5see supra p if this letter of agreement is to become effective you must sign the enclosed copy hereof and return the same to me at the home_office so that the same is received by me prior to date attached to the letter agreement were the minutes from a date meeting of john hancock's agricultural investment committee stating that the committee voted to accept the following modification of the credit arrangement to capitalize dollar_figure of the dollar_figure interest due_date and to defer the dollar_figure principal installment due_date until date the final maturity under fml farm mortgage loan white tail farm big_number acres secured_by a first mortgage loan in north carolina and illinois in consideration of white tail farm providing john hancock participation as follows between date and date of net farm income and of the net profit from land sales and between date and date of net farm income and of the net profit from land sales over value assigned to land rather than of net farm income and of the net profit from land sales as originally provided mr esposito signed the letter agreement on behalf of white tail on date john hancock made a wire transfer of dollar_figure to white tail's account at the american national bank and trust co of chicago american national this transfer increased the amount white tail owed to john hancock by dollar_figure this amount is reflected as a deposit into the american national account on date on date white tail made a wire transfer of dollar_figure to john hancock representing dollar_figure of principal and dollar_figure in interest due under the credit arrangement the purpose of the dollar_figure advance from john hancock was to provide white tail with sufficient funds to satisfy the interest due john hancock on date under the terms of the credit arrangement as modified white tail's general ledger showed that its bank account at american national as of date was overdrawn with a negative balance of dollar_figure on their federal_income_tax return petitioners reported an ordinary_loss of dollar_figure as their distributive_share of the dollar_figure ordinary_loss reported by white tail on its u s partnership return of income form_1065 for on date respondent issued a notice_of_deficiency adjusting petitioners' distributive_share of the ordinary_loss reported by white tail in particular respondent disallowed the interest 6there is no explanation of why the dollar_figure principal payment was not deferred in accordance with the modification of the credit arrangement 7this amount includes outstanding checks that had been written on but had not yet cleared white tail's american national account this amount is also shown as a liability on white tail's u s partnership return of income form_1065 8respondent also adjusted petitioners' medical_expense_deduction for in the amount of dollar_figure and their investment continued deductions for amounts that white tail claimed to have paid to john hancock on may and date in the respective amounts of dollar_figure and dollar_figure respondent adjusted petitioners' distributive_share of white tail's ordinary_loss accordingly discussion before we analyze the transactions in issue it is appropriate to state some general principles with respect to interest deductions sec_163 a generally permits a deduction for all interest_paid or accrued within the taxable_year on indebtedness for cash_basis taxpayers payment must be made in cash or its equivalent 429_us_569 283_us_140 80_tc_1174 the delivery of a promissory note is not a cash_equivalent but merely a promise to pay helvering v price continued tax carryback to in the amount of dollar_figure both of these items are computational adjustments 9respondent also disallowed an interest_deduction for dollar_figure that was borrowed from john hancock and paid to j h cochrane respondent now concedes that white tail is entitled to a deduction for its interest payment of dollar_figure to j h cochrane 10unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure u s 42_tc_601 where a lender withholds a borrower's interest payment from the loan proceeds the borrower is considered to have paid interest with a note rather than with cash or its equivalent and therefore is not entitled to a deduction until the loan is repaid menz v commissioner supra pincite 6_tc_452 affd 158_f2d_342 7th cir on the other hand where a taxpayer discharges interest payable to one lender with funds obtained from a different lender the interest on the first loan is considered paid when the funds are transferred to the first lender menz v commissioner supra 77_tc_582 with these general principles in mind we proceed to look at the specific transactions in issue because the december transaction presents the more difficult issue we address it first under the terms of the credit arrangement an interest payment and a principal installment were due from white tail on date in the credit arrangement john hancock had agreed to lend white tail up to percent of the interest that was due so long as white tail was able to provide the remaining percent in date mr esposito one of white tail's general partners approached john hancock and requested that it agree to modify the credit arrangement with respect to the required_interest payment in order to prevent a default by white tail in the letter agreement dated date it was agreed that john hancock would modify the credit arrangement so as to capitalize dollar_figure of the dollar_figure interest due from white tail and defer the due_date for the principal installment until january dollar_figure in the original credit arrangement john hancock had already agreed to lend one-half of the interest due on date the effect of the modification was that all the interest due to john hancock on date would be borrowed from john hancock on date john hancock wired dollar_figure to white tail's account at american national this increased the amount white tail owed john hancock by dollar_figure on date white tail wired john hancock dollar_figure which john hancock reflected as a satisfaction of white tail's date interest obligation of dollar_figure plus a principal payment of dollar_figuredollar_figure 11we construe the term capitalize as used in the letter agreement and the minutes to mean that the principal of the loan would be increased by the amount of interest due on date 12the letter agreement dated date and the attached minutes indicate that john hancock was going to allow white tail to defer the principal payment of dollar_figure nevertheless on date john hancock billed white tail for both principal and interest and the wire transfer of dollar_figure includes a principal payment of dollar_figure the record contains no explanation for this the purpose of john hancock's dollar_figure advance to white tail on date was to provide white tail with sufficient funds to satisfy the interest due john hancock on date petitioners argue that white tail paid this interest when it made the wire transfer to john hancock on date respondent contends that interest has not been paid but merely postponed and consequently white tail is not entitled to a deduction under sec_163 on brief petitioners place particular reliance on prior decisions of this court in which the deductibility of interest_paid to a lender with funds borrowed from the same lender turns on whether the borrower exercised unrestricted control_over the funds borrowed petitioners argue that they are entitled to a deduction pursuant to sec_163 because white tail possessed unrestricted control of the dollar_figure wired from john hancock to white tail's account at american national on date the concept of unrestricted control in cases of this nature had its origin in 8_tc_47 in burgess a cash_basis taxpayer originally borrowed dollar_figure on date just prior to the due_date of his interest payment the taxpayer borrowed an additional dollar_figure from the same lender deposited the lender's check in the taxpayer's checking account and commingled the dollar_figure with other funds in the account on date the taxpayer drew a check on this account in the amount of dollar_figure to cover dollar_figure of interest due on the original loan plus dollar_figure of prepaid_interest on the dollar_figure loan at the time the taxpayer's check was drawn the taxpayer had dollar_figure in his account in addition to the dollar_figure borrowed on date in a court-reviewed opinion we allowed the deduction we rejected the commissioner's argument that the taxpayer had simply substituted a note in place of the interest payable we found that the taxpayer did not apply for the loan for the sole purpose of obtaining funds to pay interest and the lender did not grant the loan for that exclusive purpose we also found that the taxpayer had several bills that were due needed sufficient funds to pay them as well as the interest and commingled the loan proceeds with other funds in his account causing them to lose their identity as a result we found that the loan proceeds could not be traced to the payment of interest id pincite six judges dissented from the majority's holding they believed that the facts demonstrated that the taxpayer borrowed the dollar_figure for the purpose of paying interest they believed that the substance of what occurred was no different than where a taxpayer simply executes a note to the lender in satisfaction of the current interest obligation in burgess v commissioner supra the purpose of the second loan was obviously an important factor however our subsequent opinions relying on burgess began to focus mostly on whether the borrower acquired possession or control_over the proceeds of the second loan this was later referred to as unrestricted control see menz v commissioner t c pincite in 63_tc_556 affd on other grounds 533_f2d_768 2d cir a cash_basis taxpayer borrowed dollar_figure from a bank on date pursuant to negotiations that preceded the loan agreement dollar_figure million of these proceeds was deposited into the taxpayer's account at a second bank prior to this deposit the taxpayer's other funds in the account totaled dollar_figure on date pursuant to the negotiated agreement between the lender and the taxpayer dollar_figure was transferred from the taxpayer's account back to the lender for year's prepaid_interest on the loan we concluded that the facts in burck were within the scope of our decision in burgess v commissioner supra and allowed the interest_deduction in reaching this decision we relied primarily on the fact that the loan proceeds were commingled with the other funds in the taxpayer's account we also pointed out that the taxpayer owned other assets from which the interest could have if need be been prepaid even though the taxpayer's bank account contained insufficient funds to pay the interestdollar_figure 13the court considered the taxpayer's nonliquid assets in making this determination even though there was no indication that these assets could have been liquidated to make the required_interest prepayment in date see 63_tc_556 n affd on other grounds 533_f2d_768 continued we also considered the fact that prepayment of the dollar_figure in interest was an integral part of the loan agreement because the bank would not have made the loan without it it was clear that dollar_figure of the loan proceeds was advanced for the purpose of paying interest to the lender faced with essentially the same fact pattern in 70_tc_240 revd and remanded 655_f2d_980 9th cir we followed the reasoning and result of burck v commissioner supradollar_figure responding to the commissioner's argument that the borrowers never had unrestricted control_over the loan proceeds we stated we have rejected that same argument where the lender gave up control of the borrowed funds the funds were commingled with the taxpayer's own funds and then the commingled funds were used to prepay interest 8_tc_47 63_tc_556 affd 533_f2d_768 2d cir wilkerson v commissioner supra pincite in wilkerson without the loan the borrowers did not have sufficient funds with which to satisfy their interest obligations prior to receipt of the loan proceeds used to satisfy their interest obligations the borrowers had checking continued 2d cir 14in 70_tc_240 revd and remanded 655_f2d_980 9th cir we stated that the burgess and burck cases are not meaningfully distinguishable from the facts before us account balances of dollar_figure and dollar_figure respectively while their respective interest payments were approximately dollar_figure in response to the commissioner's argument that there was insufficient commingling we stated the partnerships here acquired control of the loan proceeds as evidenced by their deposit in the partnership checking accounts outside the lender's domain that the partnerships exercised their control_over the funds for only a brief period of time does not convert the transactions into discounted loans id pincite in wilkerson unrestricted control appears to mean unrestricted physical or mechanical control in the sense that there were no physical or mechanical restraints on the borrower's ability to withdraw borrowed funds for a purpose other than paying interestdollar_figure used in this sense unrestricted control ignores the fact that the borrower may have obligated himself to use the loan proceeds to pay interest to the lender as a precondition to the loan and also ignores the fact that failure to use loan proceeds for the purpose of satisfying a current interest obligation would result in a default and likely foreclosure proceedings two courts of appeals have rejected this application of an unrestricted control rule wilkerson v commissioner f 2d 15we found as a fact that the partnerships had unrestricted physical control_over the loan advances when they were deposited to the partnerships' accounts wilkerson v commissioner supra pincite 9th cir 631_f2d_1182 5th cir en_banc dollar_figure in battelstein the lender agreed to make advances to cover the taxpayers' quarterly interest payments on a dollar_figure million loan the taxpayers never paid interest except by way of these advances the lender notified the taxpayers each quarter of the amount of interest that was due the taxpayers would then send a check for this amount and the lender would send the taxpayers a check for an identical amount the court_of_appeals for the fifth circuit concluded that the check exchanges between the lender and borrower were plainly for no purpose other than to finance the taxpayers' current interest obligations and therefore denied the interest_deduction in rejecting the taxpayers' reliance on the fact that actual checks were exchanged the court_of_appeals stated 16in addition judges of two other courts of appeals although not faced with the issue have in dicta criticized our application of the rule see 533_f2d_768 2d cir 267_f2d_127 1st cir affg 30_tc_1178 in burck v commissioner supra the court_of_appeals for the second circuit affirmed our decision but it did not consider the issue presented here in a portion of the opinion where he was writing for himself only judge oakes noted that he disagreed with our decision permitting an interest_deduction id pincite n judge oakes viewed the transaction at issue as having the effect of creating a 'discounted loan ' and he concluded that there was no payment of interest by taxpayer within the meaning of sec_163 until actual repayment of the loan id judge oakes further noted his agreement with the dissenting opinion in 8_tc_47 id see also goodstein v commissioner supra pincite noting in dicta that it considers the reasoning of the dissent in burgess v commissioner supra to be the more persuasive in ignoring these exchanges we merely follow a well- established principle of law viz that in tax cases it is axiomatic that we look through the form in which the taxpayer has cloaked a transaction to the substance of the transaction see eg 613_f2d_518 5th cir 399_f2d_652 5th cir citing cases as the supreme court stated some years ago in 302_us_609 58_sct_393 82_led_474 a given result at the end of a straight path is not made a different result because reached by following a devious path u s pincite s ct pincite the check exchanges notwithstanding the battelsteins satisfied their interest obligations to gibraltar by giving gibraltar notes promising future payment the law leaves no doubt that such a surrender of notes does not constitute payment for tax purposes entitling a taxpayer to a deduction id pincite the court_of_appeals rejected the taxpayers' reliance on 8_tc_47 the court_of_appeals determined that even if burgess constituted good law it was limited to cases where the purpose of a subsequent loan was not apparent ie whether it was to finance interest payments on a previous loan for which deductions are being claimed or whether it was to fulfill some other unrelated objective the court_of_appeals held that if the second loan was for the purpose of financing the interest due on the first loan then the taxpayer's interest obligation on the first loan has not been paid as sec_163 requires it has merely been postponed battelstein v irs supra pincite in wilkerson v commissioner f 2d pincite the court_of_appeals relied on battelstein v irs supra and denied the interest_deduction because a portion of the loan proceeds was specifically earmarked for the purpose of paying the interest due the court_of_appeals stated that the fact that the loan proceeds were run through the taxpayers' bank account in a transaction intended to take not more than one business_day does not affect the substance of the transaction wilkerson v commissioner supra pincite moreover the court_of_appeals explained that a careful reading of 8_tc_47 indicates that it involved two separate loan transactions in which the proceeds of the second loan were not earmarked for the purpose of payment of interest on the first loan id shortly after the reversal in wilkerson v commissioner supra we acknowledged the confusion in this area brought about by the disparity of results among cases of similar economic impact menz v commissioner t c pincite in menz we summarized this court's previous application of the unrestricted control test as follows where a lender gives up control of borrowed funds the funds are commingled with the taxpayer's other funds in an account at an institution separate from the lender and the interest obligation is satisfied with funds from that separate_account there has been a payment of interest under sec_163 id pincite citations omitted 17despite this test for determining unrestricted control consideration of the borrower's purpose for acquiring the continued in menz we found that the taxpayer had not received unrestricted control_over the funds borrowed for the purpose of paying interest we based this conclusion on the following facts the loan to the borrower the deposit into the borrower's checking account and the retransfer of the funds to the lender were all simultaneous the remaining funds in the borrower's account with which it could have paid the interest in question were de_minimis the loans were made solely for the purpose of paying the interest owed to the lender the borrowed funds were easily traceable through the borrower's account to the asserted interest payments and a wholly owned subsidiary of the lender was a 1-percent general_partner of the borrower and possessed approval power over all the borrower's major transactions the fifth factor is the only one that was not present in wilkerson the 1-percent partner did not have signatory authority over the bank account into which the borrowed funds were deposited menz v commissioner supra pincite nevertheless we found that the borrower lacked unrestricted control because the 1-percent general_partner of the borrower was controlled by the lender and could have terminated the borrower's existence if it had failed to use the borrowed funds to satisfy interest obligations owed to continued additional funds was never completely disregarded see 80_tc_1174 ndollar_figure the lender we found that the 1-percent partner's control_over the future of the partnership was too fundamental and significant to conclude that the partnership's control_over the funds in its account was unrestricted id pincite we think that similar fundamental and significant factors restricted white tail's control_over the dollar_figure that john hancock wired to white tail's account on date white tail had specifically agreed to borrow this amount to satisfy its interest obligation in order to prevent a default use of the funds for any other purpose would have breached the terms of its agreement with john hancock and would have resulted in white tail's default and a likely end to its business operationsdollar_figure in wilkerson we chose not to consider the impact of a default and its consequences on whether the borrower had unrestricted control_over funds that it borroweddollar_figure see wilkerson v commissioner t c pincite however in menz 18the existence of such an agreement has been held to restrict the borrower's control_over borrowed funds see franco v commissioner tcmemo_1992_577 19as we stated in menz v commissioner t c pincite- we chose not to address what impact a default would have had and found as fact that the borrower had been given unrestricted physical control_over the loan advance at the time it was deposited in the borrower's account t c pincite on that basis we held that the taxpayer's situation in wilkerson was not meaningfully distinguishable from the burgess and burck cases and found that there had been the requisite payment of interest we expanded our analysis and considered factors beyond physical control_over the borrowed funds similarly in this case we cannot ignore the reality that a borrower who borrows funds for the purpose of satisfying an interest obligation to the same lender in order to avoid a default does not have unrestricted control_over the borrowed funds in any meaningful sense in light of our expanded view of the considerations that must be taken into account in determining whether a borrower has unrestricted control_over borrowed funds our earlier opinions in burgess burck and wilkerson have been sapped of much of their vitalitydollar_figure the issue before us arises when a borrower borrows funds from a lender and immediately satisfies an interest obligation to the same lender in order to determine whether interest has been paid or merely deferred it is first necessary to determine whether the borrowed funds were in substance the same funds used to satisfy the interest obligation whether the relevant transactions were simultaneous whether the borrower had other funds in his account to pay interest whether the funds are traceable and whether the borrower had any realistic choice to use the borrowed funds for any other purpose would all be 20recent opinions indicate that an expanded unrestricted control test will likely produce the same result as the test applied in the fifth and ninth circuit courts of appeals see alexander v commissioner tcmemo_1995_334 blumeyer v commissioner tcmemo_1992_647 franco v commissioner supra relevant to this issue once it is determined that the borrowed funds were the same funds used to satisfy the interest obligation the purpose of the loan plays a decisive role in light of the foregoing analysis we hold that a cash_basis borrower is not entitled to an interest_deduction where the funds used to satisfy the interest obligation were borrowed for that purpose from the same lender to whom the interest was owed this test is consistent with our traditional approach of characterizing transactions on a substance-over-form basis by looking at the economic realities of the transaction we agree with the courts of appeals in wilkerson and battelstein that there is no substantive difference between a situation where a borrower satisfies a current interest obligation by simply assuming a greater debt to the same lender and one where the borrower and lender exchange checks pursuant to a plan whose net result is identical to that in the first situation in both situations the borrower has simply increased his debt to the lender by the amount of interest the effect of this is to postpone rather than pay the interest in the instant case it is clear that the purpose of the dollar_figure advance on date from john hancock to white tail was to provide white tail with funds to satisfy its interest obligation to john hancock white tail's general_partner had requested modification of the original credit arrangement so that the entire amount of interest could be borrowed from john hancock in order to prevent a default on the interest obligation in the letter agreement between white tail and john hancock both borrower and lender agreed that the dollar_figure advance would increase white tail's loan and that it would be used to satisfy the current interest obligation checks were exchanged within a 2-day period to effect the transaction the effect was to increase the amount of white tail's principal loan obligation to john hancock by the amount of interest due the fact that the loan proceeds were run through white tail's bank account does not affect the substance of the transaction wilkerson v commissioner f 2d pincite it follows that white tail a cash_basis partnership is not entitled to a deduction for interest_paid the other transaction in issue also involves a situation where an interest obligation was satisfied by borrowing funds from the original lender on date following the establishment of the credit arrangement john hancock advanced dollar_figure to white tail of this amount john hancock applied dollar_figure to unpaid interest owed under the terms of a previous loan to white tail john hancock did this by crediting white tail's prior loan account to show that white tail's interest obligation in the amount of dollar_figure had been satisfied john hancock simultaneously increased the principal_amount due from white tail under the new credit arrangement as stated above we hold that interest is not deductible under the cash_method_of_accounting where the funds used to satisfy the interest obligation were borrowed for that purpose from the same lender to whom the interest obligation was owed that is clearly what happened on date when pursuant to the terms of the credit arrangement john hancock credited white tail's prior loan account for interest due and simultaneously increased the principal due on white tail's new loan for the same amount petitioners argue that the dollar_figure should be considered as interest_paid because the credit arrangement and the loan from john hancock were bona_fide separate loans with different interest rates and terms and different security arrangements under our holding the fact that funds used to satisfy an interest obligation to a lender are borrowed from the same lender in a second loan is irrelevant indeed this court has previously rejected the argument presented by petitioners in cleaver v commissioner t c pincite we stated where a taxpayer on the cash_basis who is indebted on a note for past due interest borrows from his creditor an amount in excess of this past due interest on a second note and the creditor gives to the taxpayer the principal_amount of the second note less the amount of past due interest on the first note and marks this interest_paid we have held that no cash payment has been made which would warrant a deduction see also nat harrison associates inc v commissioner t c pincite interest withheld by a lender from loan proceeds is nothing more than a promise to pay in the future and does not constitute a payment for purposes of sec_163 menz v commissioner t c pincite6 67_tc_621 cleaver v commissioner supra pincite based on the foregoing analysis the interest deductions claimed by white tail on its return in the amounts of dollar_figure and dollar_figure are not allowable and we sustain respondent's disallowance of the corresponding deductions that petitioners claimed as their distributive_share of partnership loss decision will be entered under rule
